DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment

This office action is responsive to amendment filed on 06/02/2022. The Examiner has acknowledged the amended claim 21 has been amended. Claims 1-20 have been cancelled. Claims 21-40 have been presented for examination and are rejected.

Response to Arguments

Applicant's argument, filed on June 2nd, 2022 has been entered and carefully considered.
Applicant’s arguments, with respect to claim objections the rejection of claim 21, under Claim Objections has been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Applicant’s arguments, with respect to the double-patenting rejections, Applicant agreed that they will consider filing a terminal disclaimer over the above-noted patents when the claims of the present application are in condition for allowance.
Applicant's arguments with respect to amended claims 21  and 31 under 35 USC § 103 have been considered but they are not persuasive.
 Applicant argues in substance that: on pages 6-8 of the remarks that “Karaoguz completely fails to teach or suggest "receiving, by one or more servers from a client device, a request for streaming a multi-media item to an Internet connected display device" as claimed in claim 21.” 
In response, Examiner respectfully acknowledges Applicant's position on pages 9-10 of the remarks, but they are unpersuasive.  The Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. During patent examination, the pending claims must be 'given the broadest reasonable interpretation consistent with the specification.' Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

The Examiner respectfully disagrees because Under broadest reasonable interpretation (BRI), Karaoguz reference is the context of TV broadcasting, in which streaming is an inherent feature. (Column 10 lines 10-14 and column 11 lines 55-65).  Also. FIG. 2, and Col. 6 lines 4-16, 25-33 further discloses “a source device (e.g., a PC or an MPS) on a media exchange network may have knowledge of the device capabilities of an end-user or a destination device (e.g., a PC or an MPS) and may ensure that the digital parameters of media content sent from the source device to the end-user are consistent with the device capabilities of the end-user. For example, an MPS of a first end-user on a media exchange network may include a high definition television (HDTV) display. In step 204, the media source device pushes the channel to the end-user device via the media exchange network. In step 205, the end-user device consumes (e.g., displays, plays, etc.) the adapted media content of the channel (i.e. streaming content)”.  
Applicant argues on pages 8-9 of remark, that “Karaoguz does not teach or suggest any client device from which "a request for streaming" can be obtained and which is " client device configured to present a user interface for directly providing a command to the Internet connected display device to adjust a presentation of the multi-media item," as claimed in claim 21.” 

In response, Examiner respectfully disagrees and finds this argument unpersuasive. Under give the broadest reasonable interpretation (BRI) to the language as recited, Karaoguz, Column 5 line 61 – column 6,  line 2, and column 6 lines 25-31, and column 9 line 66 – column 10 line 1 discloses a communication session is broadly interpreted to be an instance where content is transmitted. Karaoguz teaches transferring media content via a channel from a third party source to an Internet connected device thus satisfying the broad claim. Col. 2, lines 39-43, 58-64, further discloses “The second communications device may receive a device profile relating to the first communications device, adapt media content based upon the device profile of the first communications device, and send the adapted media content to the first communications device.”  In order to receive a device profile, the two device first established a communication session.  “An MPS and/or a PC may connect to the media exchange network via an existing communication infrastructure which may include, for example, a cable infrastructure, a DSL infrastructure, a satellite infrastructure, etc. The connection to the communication infrastructure may be hard-wired or wireless.”, “receiving, by a first communications device, a device profile relating to a second communications device, the first communications device and the second communications device being operatively coupled to a network (i.e., second device equivalent to display device and it connected to network and has capability to stream from server ); adapting, by the first communications device, media content based upon the device profile; and sending the adapted media content to the first communications device (i.e., equivalent to initiating device such as PC. or client device).”

Furthermore, Karaoguz discloses “…client device configured to present a user interface for directly providing a command to the Internet connected display device to adjust a presentation of the multi-media item”, in  FIG. 2 and Col. 6, lines 2-52, In step 201, an end-user device on a media exchange network updates a device capability profile within the end-user device on a media exchange network. In step 202, the end-user device(i.e., equivalent to initiating device such as PC. or client device) sends the device capability profile to a media source device on the media exchange network. In step 203, the media source device adapts (i.e., adjust) digital parameters of media content (i.e. equivalent to adjust  presentation of the multi-media item)  in a channel associated with the end-user device based on the information in the device capability profile to generate adapted media content in the channel. The MPS 102 reads the updated device capability profile and proceeds to adapt (i.e., adjust)  the resolution and image size parameters of the digital video media (i.e. equivalent to adjust  presentation of the multi-media item)   in the channel to take advantage of the HDTV capability of the MPS 106. The MPS 102 then pushes the adapted channel with the adapted digital video media to the MPS 106 over the media exchange network. Note: the media source device adapts digital parameters of media content  and also, proceeds to adapt(i.e., adjust)  the resolution and image size parameters of the digital video media - (i.e. equivalent to adjust  presentation of the multi-media item)). 
Applicants are interpreting the claims very narrow without considering the broad teaching of the reference to meet the claimed language. During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." > The Federal Circuit's en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard: 
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827] (Fed. Cir. 2004).
In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action. For the above reasons, Examiner believed that rejection of the last Office action was proper.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. USPN 11089082 B2 hereinafter ‘082. Although the claims at issue are not identical, they are not patentably distinct from each other because each element of the claims of the instant application claim 1 correspond to elements of claim 1 of patent ‘082.The above claims of the present application would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claim 1 of Patent ‘082 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before “the second content item satisfying the second set of presentation characteristics that includes the enhanced audio presentation characteristic that specifies audio capabilities of the presentation client device, wherein the enhanced audio presentation characteristic is not present in the first set of presentation characteristics; and transmit the first content item and the second content item to the presentation client device to concurrently present the first content item and the second content item on the presentation client device, without transmission of the first content item and the second content item to the initiating client device.”

Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. USPN 10652307 B2 hereinafter ‘307. Although the claims at issue are not identical, they are not patentably distinct from each other because each element of the claims of the instant application claim 1 correspond to elements of claim 1 of patent ‘307.The above claims of the present application would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claim 1 of Patent ‘307 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before “the second content item satisfying the second set of presentation characteristics that includes the enhanced audio presentation characteristic that specifies audio capabilities of the presentation client device and transmit the first content item and the second content item to the presentation client device to concurrently present the first content item and the second content item on the presentation client device, without transmission of the first content item and the second content item to the initiating client device.”

 Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. USPN 10873616 B2 hereinafter ‘616. Although the claims at issue are not identical, they are not patentably distinct from each other because each element of the claims of the instant application claim 1 is anticipated claim 1 of patent ‘616.  
Please see the table below that provides a mapping between the limitations of the present application and the patent applications above.

The instant application- 16/952,857
US Patent No. 11089082
US Patent No. 10652307 B2
US Patent No. 10873616/ Application No. (14/102,348)
Claim 21.                  A method for initiating presentation of media items on display devices via client devices, the method comprising:
receiving, by one or more servers from a client device, a request for streaming a multi- media item to an Internet connected display device, both the Internet connected display device and the client device connected to a local area network, and the request including an identifier of the multi-media item;
identifying, by the one or more servers, the multi-media item using the identifier of the multi-media item;
establishing, by the one or more servers, responsive to receiving the request from the client device, a communication session between the one or more servers and the Internet connected display device to stream the multi-media item; and 
streaming, by the one or more servers via the communication session, the multi-media item to the Internet connected display device for display, the client device configured to present a user interface for directly providing a command to the Internet connected display device to adjust a presentation of the multi-media item.
Claim 1.         A system to control media item displays, comprising at least one server having one or more processors to:
receive, from an initiating client device having a first set of presentation characteristics, a request for audio related content;
select, based on the request for audio related content, a first content item from a plurality of content items for presentation;
identify a presentation client device based on the first content item, the presentation client device having a communicative connection with the initiating client device, the presentation client device having a second set of presentation characteristics that includes an enhanced audio presentation characteristic relative to an audio presentation characteristic of the initiating client device, the enhanced audio presentation characteristic specifies audio capabilities of the presentation client device, wherein the enhanced audio presentation characteristic is not present in the first set of presentation characteristics;
select, based on the second set of presentation characteristics and the first content item, a second content item, the second content item having information related to the first content item, and both the first content item and the second content item satisfying the second set of presentation characteristics that includes the enhanced audio presentation characteristic that specifies audio capabilities of the presentation client device; and
transmit the first content item and the second content item to the presentation client device to concurrently present the first content item and the second content item on the presentation client device, without transmission of the first content item and the second content item to the initiating client device.
Claim 1. A system to control media item display on co-located client devices, comprising at least one server having one or more processors to:
receive, from an initiating client device having a first set of presentation characteristics, an audio-based request for content, the first set of presentation characteristics specifying audio capabilities of the initiating client device;
select, based on the audio-based request for content, a first content item from a plurality of content items for presentation, the first content item satisfying the first set of presentation
characteristics of the initiating client device:
identify, based on the first content item and the first set of presentation characteristics, a presentation client device having a communicative connection with the initiating client device, the presentation client device having a second set of presentation characteristics, the second set of presentation characteristics specifying audio capabilities of the presentation client device different from audio capabilities specified by the first set of presentation characteristics of the initiating client device:

select, based on the second set of presentation characteristics and the first content item, a second content item from the plurality of content items for presentation, the second content item having information related to the first content item, the second content item satisfying the second
set of presentation characteristics of the presentation client device: and

transmit the first content item and the second content item to the presentation client device to concurrently present the first content item and the second content item on the presentation client device, without transmission of the first content item and the second content item to the initiating client device.

Claim 1.    A computer-implemented method for initiating via client devices presentation of media items on presentation devices separate from the client devices, the method comprising:
receiving, by a content management system including one or more servers, from an application running on a client device, via a first connection established between the client device and the content management system, a request for streaming a multi-media item to an Internet connected display device  having a direct Internet connection via a local area network to which the client device is also connected, the Internet connected display device having a first display with a first display size different than a second display size of a second display of the client device, the client device configured to present a user interface configured to allow the client device to directly provide a command to the Internet connected display device to adjust a presentation of content streamed to the Internet connected display device from the content management system, the request including an identifier of the multi-media item;
identifying, by the content management system, the multi-media item using the identifier of the multi-media item;
establishing, by the one or more servers of the content management system, responsive to receiving the request from the application running on the client device, a communication session between the one or more servers and the Internet connected display device to stream the multi-media item from a data store accessible by the servers to the Internet connected display device; and
streaming, by the one or more servers via the communication session established between the one or more servers and the Internet connected display device, the multi-media item from the data store accessible by the one or more servers to the Internet connected display device for display on the Internet connected display device.

Claim 6. The system of claim 1, comprising the one or more processors to: determine a display resolution of the first set of presentation characteristics; and identify the presentation client device based on the second set of presentation characteristics having a display resolution higher than the display resolution of the first set of presentation characteristics.
Claim 2. The system of claim 1, comprising the one or more processors to:
determine a display resolution of the first set of presentation characteristics; and identify the presentation client device based on the second set of presentation characteristics having a display resolution higher than the display resolution of the first set of presentation characteristics.
.


Claim 22. The method of claim 21, wherein the client device is a mobile communication device or tablet computer.
Claim 23. The method of claim 21, wherein the Internet connected display device is a television.


Claim 2.     The computer-implemented method of claim 1, wherein the client device is a mobile communication device or tablet computer and wherein the Internet connected display device is a television.
Claim 24. The method of claim 21, wherein the multi-media item is selected at the client device via the user interface.


Claim 9.     The computer-implemented method of claim 3, further comprising providing information for presentation in a user interface (UI) to a sponsor of the one or more third-party content items to enable selection of different bids or different selection criteria or different third-party content items for presentation based at least in part on a resolution of the first display of the Internet connected display device or a resolution of the second display of the client device.
.
 Claim 25 . The method of claim 21, wherein the local area network includes WiFi or near field communication (NFC).

Claim 8. The system of claim 1, wherein the communicative connection includes at least one of a near field communication (NFC) connection, a direct WiFi connection, or a network connection.
Claim 3.    The system of claim 1 wherein the communicative connection is one of a near field communication (NFC) connection, a direct WiFi connection, or a network connection

 
Claim 9. The system of claim 1, comprising the one or more processors to: select, based on the second content item, a third content item; and transmit the third content item to the initiating client device.
Claim 4.     The system of claim 1, comprising the one or more processors to:
select, based on the second content item, a third content item; and transmit the third content item to the initiating client device.
 Claim 6.     The computer-implemented method of claim 3, wherein selecting one or more third-party content items includes identifying a third-party content item and adjusting a resolution of the identified third-party content item.





 Claim 26.  The method of claim 21, further comprising:
 receiving, by the one or more servers, responsive to presentation of the multi-media item on the Internet connected display device a request from the client device to control presentation of the multi-media item on the Internet connected display device; and
 transmitting, by the one or more servers, an instruction to the Internet connected display device responsive to the request to control the presentation of the multi-media item.
Claim 10.  The system of claim 9, wherein the first content item and the second content item are both adapted for presentation in an environment that supports the second set of presentation characteristics that includes the enhanced audio presentation characteristic.
Claim 5.    The system of claim 4, comprising:
the one or more processors to transmit the third content item to the initiating client device and not the first content item.
Claim 10.  The computer-implemented method of claim 1, further comprising:
receiving, by the one or more servers, responsive to presentation of the multi-media item on the Internet-connected display device, via the application of the client device, a request to control presentation of the multi-media item on the Internet-connected display device; and
transmitting, by the one or more servers, an instruction to the Internet connected display device responsive to the one or more servers receiving the request to control the presentation of the multi-media item.
 Claim 27.   The method of claim 21 further comprising: selecting, by the one or more servers, one or more third-party content items for delivery to the Internet connected display device; and transmitting, by the one or more servers, the one or more third-party content items to the Internet connected display device via the communication session established between the one or more servers and the Internet connected display device.
Claim 11. The system of claim 1, comprising:
 the one or more processors to adjust a characteristic of the first content item.
Claim 6.   The system of claim 1, comprising:
the one or more processors to transmit the first content item to the presentation client device.
Claim 5.    The computer-implemented method of claim 3, wherein selecting one or more third-party content items includes identifying eligible third-party content items from an inventory of third-party content items, and wherein eligible third-party content items include items that are adapted for presentation in an environment that supports a resolution of the first display of the Internet connected display device.

 Claim 28. The method of claim 27 further comprising: identifying, by the one or more servers, using the request, profile information associated with the client device based on a device identifier of the client device or account information associated with the client device, the profile information used to identify content relevant to the client device, the one or more third-party content items selected using the profile information.
Claim 12. The system of claim 1, comprising: the second content item configured for presentation with the second set of presentation characteristics and not the first set of presentation characteristics.
Claim 7.  The system of claim 1, wherein the second content item is configured for presentation by a client device with the second set of presentation characteristics and not the first set of presentation characteristics.
Claim 3.   The computer-implemented method of claim 1 further comprising:
identifying, by the one or more servers, using the request, profile information associated with the client device based on a device identifier of the client device, the profile information used to identify content relevant to the client device;
identifying, by the one or more servers, the first display size of the first display of the Internet connected display device;
selecting, by the one or more servers using the identified first display size and profile information, one or more third-party content items for delivery to the Internet connected display device; and
transmitting, by the one or more servers, the one or more third-party content items to the Internet connected display device via the communication session established between the server and the Internet connected display device, wherein the multi-media item is an Internet content item and the one or more third-party content items are selected based at least in part on content or metadata of the Internet content item.
Claim 29. The method of claim 27, wherein at least one of the multi-media item or the one or more third-party content items include an audio content item.
Claim 13.  The system of claim 1, comprising the one or more processors to:
 receive, from the initiating client device, an indication of a third content item; and transmit the indication of the third content item to the presentation client device.
Claim 8. The system of claim 1, comprising the one or more processors to:
receive, from the initiating client device, an indication of a third content item; and transmit the indication of the third content item to the presentation client device.
Claim 4.     The computer-implemented method of claim 3, wherein one or both of the multi-media item or the one or more third-party content items include an audio content item.

Claim 30.   The method of claim 21 wherein a first display of the Internet connected display device has a higher resolution compared to a resolution of a second display of the client device.


Claim 11.     The computer-implemented method of claim 1 wherein the first display of the Internet connected display device has a higher resolution compared to a resolution of the second display of the client device

Claim 14.  The system of claim 1, comprising the one or more processors to: 
receive, from the initiating client device, an interaction input to control the presentation of the second content item; and transmit the interaction input to the presentation client device
Claim 9.   The system of claim 1, comprising the one or more processors to:
receive, from the initiating client device, an interaction input to control the presentation of the second content item; and
transmit the interaction input to the presentation client device.
Claim 7.     The computer-implemented method of claim 3, wherein selecting one or more third-party content items includes:
selecting a campaign associated with a content sponsor, the campaign having two or more associated third-party content items each having associated resolution; and
selecting one of the two or more third-party content items based at least in part on a resolution of the first display of the Internet connected display device and the associated resolution of the third-party content item of the two or more third-party content items.

Claim 2. The system of claim 1, comprising the one or more processors to: identify the presentation client device based on the first set of presentation characteristics.

Claim 8.     The computer-implemented method of claim 3, further comprising selecting a second third-party content item based at least in part on the one or more third-party content items and providing the second third-party content item to the client device for presentation on the client device after presentation of the one or more third-party content items on the Internet connected display device.

Claim 3.  The system of claim 1, wherein the audio related content includes audio content and video content.



Claim 4. The system of claim 1, wherein the presentation client device includes at least one of a screen and a monitor.



Claim 5. The system of claim 1, wherein the initiating client device and the presentation client device are co-located in a same room.


Claim 31. A system for initiating via client devices presentation of media items on presentation devices separate from the client devices, the system comprising: at least one processor; and at least one memory including computer code instructions stored thereon, the computer code instructions, when executed, cause the at least one processor to: receive, from a client device, a request for streaming a multi-media item to an Internet connected display device, both the Internet connected display device and the client device connected to a local area network, and the request including an identifier of the multi- media item; identify the multi-media item using the identifier of the multi-media item; establish, responsive to receiving the request from the client device, a communication session between the system and the Internet connected display device to stream the multi-media item; and stream, via the communication session, the multi-media item to the Internet connected display device for display, the client device configured to present a user interface for directly providing a command to the Internet connected display device to adjust a presentation of the multi-media item.
Claim 15.  A method to control media item displays, comprising:
receiving, by a content management system having at least one server, from an initiating client device having a first set of presentation characteristics, a request for audio related content;
selecting, by the content management system having the at least one server, the based on the request for audio related content, a first content item from a plurality of content items for presentation;

identifying, by the content management system having the at least one server, a presentation client device based on the first content item, the presentation client device having a communicative connection with the initiating client device, the presentation client device having a second set of presentation characteristics that includes an enhanced audio presentation characteristic relative to an audio presentation characteristic of the initiating client device, the enhanced audio presentation characteristic specifies audio capabilities of the presentation client device, wherein the enhanced audio presentation characteristic is not present in the first set of presentation characteristics;
selecting, by the content management system having the at least one server, based on the second set of presentation characteristics and the first content item, a second content item, the second content item having information related to the first content item, and both the first content item and the second content item satisfying the second set of presentation characteristics that includes the enhanced audio presentation characteristic that specifies audio capabilities of the presentation client device; and
transmitting, by the content management system having the at least one server, the first content item and the second content item to the presentation client device to concurrently present the first content item and the second content item on the presentation client device, without transmission of the first content item and the second content item to the initiating client device.
Claim 10.   A method to control media item display on co-located client devices, comprising:
receiving, by at least one server from an initiating client device, an audio-based request for content, the initiating client device having a first set of presentation characteristics, the first set of presentation characteristics specifying audio capabilities of the initiating client device:
selecting, by the least one server and based on the audio-based request for content, a first content item from a plurality of content items for presentation, the first content item satisfying the first set of presentation characteristics of the initiating client device:
   identifying, by the least one server and based on the first content item and the first set of presentation characteristics, a presentation client device having a communicative connection with the initiating client device, the presentation client device having a second set of presentation characteristics, the second set of presentation characteristics specifying audio capabilities of the presentation client device different from audio capabilities specified by the first set of presentation characteristics of the initiating client device;
selecting, by the least one server and based on the second set of presentation characteristics and the first content item, a second content item from the plurality of content items for presentation, the second content item having information related to the first content item, the second content item satisfying the second set of presentation characteristics of the presentation client device; and

transmitting, by the least one server, the first content item and the second content item to the presentation client device to concurrently present the first content item and the second content item on the presentation client device, without transmission of the first content item and the second content item to the initiating client device.
Claim 12. A computer program product embodied in a non-transitory computer-readable medium including instructions, that when executed, cause one or more processors to:
receive, from an application running on a client device, via a first connection established between the client device and the content management system, a request for streaming a multi-media item to an Internet connected display device having a direct Internet connection via a local area network to which the client device is also connected,
the Internet connected display device having a first display with a first display size different than a second display size of a second display of the client device, the client device configured to present a user interface configured to allow the client device to directly provide a command to the Internet connected display device to adjust a presentation of content streamed to the Internet connected display device from the content management system, the request including an identifier of the multi-media item;
identify the multi-media item using the identifier of the multi-media item; establish, responsive to receiving the request from the application running on the client device, a communication session between a server and the Internet connected display device to stream the multi-media item from a data store accessible by the server to the Internet connected display device; and
stream, via the communication session established by the server with the Internet connected display device, the multi-media item from the data store accessible by the server to the Internet connected display device for display on the Internet connected display device.
Claim 32. The system of claim 31, wherein the client device is a mobile communication device or tablet computer.
Claim 33.  The system of claim 31, wherein the Internet connected display device is a television.
Claim 16.  The method of claim 15, comprising:
identifying, the presentation client device based on the second set of presentation characteristics having a display resolution higher than a display resolution of the first set of presentation characteristics.

Claim 11.   The method of claim 10, comprising:
determining, by the least one server, a display resolution of the first set of presentation characteristics; and
identifying, by the least one server, the presentation client device based on the second set of presentation characteristics having a display resolution higher than the display resolution of the first set of presentation characteristics.  
Claim 13.    The    computer program product of claim    12 wherein the
client device is a mobile communication device or tablet computer and wherein the Internet connected display device is a television.
Claim 34. The system of claim 31, wherein the multi-media item is selected at the client device via the user interface.
Claim 17.  The method of claim 15, comprising: identifying, the presentation client device based on a co-location between the initiating client device and the presentation client device in a room.
Claim 13.   The method of claim 10, comprising:
selecting, by the least one server and based on the second content item, a third content item; and
transmitting, by the least one server, the third content item to the initiating client device.
Claim 14.    The    computer program product of claim    12,    wherein the
instructions, when executed, further cause the one or more processors to:
identify using the request, profile information associated with the client device based on a device identifier of the client device, the profile information used to identify content relevant to the client device;
identify the first display size of the first display of the Internet connected display
device;
select, using the identified first size and profile information, one or more third-party content items for delivery to the Internet connected display device; and
transmit the one or more third-party content items to the Internet connected display device via the communication session established between the server and the Internet connected display device,
wherein the multi-media item is an Internet content item and the one or more third-party content item are selected based at least in part on content or metadata of the Internet content item.
Claim 35. The system of claim 31, wherein the local area network includes WiFi or near field communication (NFC).

Claim 12. The method of claim 10, wherein the communicative connection is one of a near field communication (NFC) connection, a direct WiFi connection, or a network connection.

Claim 36.  The system of claim 31, wherein the computer code instructions, when executed, further cause the at least one processor to: 
receive, responsive to presentation of the multi-media item on the Internet connected display device a request from the client device to control presentation of the multi-media item on the Internet connected display device; and 
transmit an instruction to the Internet connected display device responsive to the request to control the presentation of the multi-media item.
Claim 18. The method of claim 15, wherein the second content item is configured for presentation by a client device with the second set of presentation characteristics and not the first set of presentation characteristics.
Claim 16. The method of claim 10, wherein the second content item is configured for presentation by a client device with the second set of presentation characteristics and not the first set of presentation characteristics.



Claim 38.  The system of claim 37, wherein the computer code instructions, when executed, further cause the at least one processor to: identify, using the request, profile information associated with the client device based on a device identifier of the client device or account information associated with the client device, the profile information used to identify content relevant to the client device, the one or more third-party content items selected using the profile information.
Claim 19. The method of claim 15, comprising: selecting a third content item; and
 transmitting the third content item to the initiating client device.
Claim 14.  The method of claim 13, comprising:
transmitting, by the least one server, the third content item to the initiating client device in place of the first content item.





Claim 16.  The computer program product of claim 12, wherein the instructions when executed further cause the one or more processors to:
receive, responsive to presentation of the media item on the Internet-connected display device, via the application of the client device, a request to control presentation of the media item on the Internet-connected display device; and
transmit an instruction to the Internet-connected display device responsive to the server receiving the request to control the presentation of the multi-media item.
Claim 39.  The system of claim 37, wherein at least one of the multi-media item or the one or more third-party content items include an audio content item.
Claim 20. The method of claim 15, comprising: receiving an interaction input to control the presentation of the second content item; and transmitting the interaction input to the presentation client device.
Claim 18. The method of claim 10, comprising:
receiving, by the least one server and from the initiating client device, an interaction input to control the presentation of the second content item; and
transmitting, by the least one server, the interaction input to the presentation client device.
Claim 15. The computer program product of claim 16, wherein one or both of the multi-media item or the one or more third-party content item include an audio content item.

Claim 40. The system of claim 31 wherein a first display of the Internet connected display device has a higher resolution compared to a resolution of a second display of the client device.


Claim 17.    (Previously Presented) The computer program product of claim 12, wherein the first display of the Internet connected display device has a higher resolution compared to a resolution of the second display of the client device.
 


Claim 18. A system for initiating via client devices presentation of media items on presentation devices separate from the client devices, the system comprising:
at least one processor; and
at least one memory including computer code instructions stored thereon, the computer code instructions, when executed, cause the at least one processor to:
receive, from an application running on a client device, via a first connection established between the client device and the content management system, a request for streaming a multi-media item to an Internet connected display device  having a direct Internet connection via a local area network to which the client device is also connected, the Internet connected display device having a first display with a first display size different than a second display size of a second display of the client device, the client device configured to present a user interface configured to allow the client device to directly provide a command to the Internet connected display device to adjust presentation of content streamed to the Internet connected display device from the content management system, the request including an identifier of the multi-media item;
identify the multi-media item using the identifier of the multi-media item;
establish, responsive to receiving the request from the application running on the client device, a communication session between a server and the Internet connected display device to stream the multi-media item from a data store accessible by the server to the Internet connected display device; and
stream, via the communication session established by the server with the Internet connected display device, the multi-media item from the data store accessible by the server to the Internet connected display device for display on the Internet connected display device.


Claim 15.  The method of claim 10, comprising:
transmitting, by the least one server, the first content item to the presentation client device.




Claim 17.   The method of claim 10, comprising:
receiving, by the least one server from the initiating client device, an indication of a third content item;
retrieving, by the least one server, the third content item; and
transmitting, by the least one server, the third content item to the presentation client device.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-24, 26-30, 31-34, and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz et al. (US 8028093 hereinafter Karaouguz) in view of Sheth et al. (US 20130238702 hereinafter Sheth). 

With respect to claims 21 and 31, Karaoguz teaches a method for initiating presentation of media items on display devices via client devices, the method comprising:
receiving, by one or more servers from an a client device, a request for streaming a multi- media item to an Internet connected display device, both the Internet connected display device and the client device connected to a local area network, and the request including an identifier of the multi-media item (Karaoguz, see Col. 8, lines 3-14, In an embodiment of the present invention, a media exchange network is provided that enables many types of digital media, data, and/or services to be stored, indexed, viewed, searched for, pushed from one user to another, and requested by users,… The media exchange network also allows a user to construct personal media channels that comprise personal digital media (e.g., captured digital pictures, digital video, digital audio, etc. (i.e., equivalent to streaming a multi- media item)), request that third-party media channels be constructed from third-party digital media, and access the media channels pushed to the user by other users on the media exchange network. FIG. 5 and column 9 line 60-67, Column 10 lines 1-4, further discloses a third-party media exchange over a media exchange network 500 in accordance with an embodiment of the present invention. In step 1, a PC-initiated third-party request is made by a first party 501 via an Internet-based media exchange network 500 using a TV channel guide look-and-feel user interface 502 on a PC 503 (i.e. equivalent to Internet connected display device and the client device connected to a local area network ). In step 2, an anonymous delivery of the requested third-party channel 504 is made to a second party 505 via the Internet-based media exchange network 500 (i.e. local area network). Note: Internet-based Media Exchange Network 500 is equivalent to Local Network, both client device PC-501 and TV 507 are  Internet connected display device see FIG. 5);
Karaoguz yet fails explicitly to disclose identifying, by the one or more servers, the multi-media item using the identifier of the multi-media item;
establishing, by the one or more servers, responsive to receiving the request from the client device, a communication session between the one or more servers and the Internet connected display device to stream the multi-media item
However, Sheth discloses identifying, by the one or more servers, the multi-media item using the identifier of the multi-media item  (Sheth, paragraph [0076] Each of the one or more attributes of playlists 200, 202, and 204 may generally have an identifier. The identifier may be associated with a list of one or more values. As an example, playlists 200, 202, 204 may include a "number" attribute. The number attribute may indicate the number of media items associated with each playlist that a client device may stream from source device 120 to client device 180); 
establishing, by the one or more servers, responsive to receiving the request from the client device, a communication session between the one or more servers and the Internet connected display device to stream the multi-media item (Sheth, see paragraphs  [0140-0141, 0146] message transfer sequence between a source device 120 and a sink device 160 as part of a capabilities negotiation for a WFD session. Capability negotiation may occur as part of a larger WFD communication session establishment process between source device 120 and sink device 160. This session may, be established with WI-FI Direct or TDLS as the underlying connectivity standard. After establishing the WI-FI Direct or TDLS session, sink device 160 can initiate a TCP connection with source device 120. As part of establishing the TCP connection, a control port running a real time streaming protocol (RTSP) can be established to manage a communication session between source device 120 and sink device 160); and
Karaoguz discloses the multi-media item to the Internet connected display device for display, the client device configured to present a user interface for directly providing a command to the Internet connected display device to adjust a presentation of the multi-media item (Karaoguz, see FIG. 2 and Col. 6, lines 2-52, In step 201, an end-user device on a media exchange network updates a device capability profile within the end-user device on a media exchange network. In step 202, the end-user device sends the device capability profile to a media source device on the media exchange network. In step 203, the media source device adapts digital parameters of media content (i.e. equivalent to adjust  presentation of the multi-media item)  in a channel associated with the end-user device based on the information in the device capability profile to generate adapted media content in the channel. The MPS 102 reads the updated device capability profile and proceeds to adapt  the resolution and image size parameters of the digital video media (i.e. equivalent to adjust  presentation of the multi-media item)   in the channel to take advantage of the HDTV capability of the MPS 106. The MPS 102 then pushes the adapted channel with the adapted digital video media to the MPS 106 over the media exchange network. Note: the media source device adapts digital parameters of media content  and also, proceeds to adapt  the resolution and image size parameters of the digital video media - (i.e. equivalent to adjust  presentation of the multi-media item)). 
yet fails explicitly to disclose streaming, by the one or more servers via the communication session, 
However, Sheth disclose streaming, by the one or more servers via the communication session(Sheth, see paragraphs  [0037-0041, 0074] once a user of a client device has selected one or more media items from the playlist, the source device may begin streaming a selected media item via a WI-FI connection to the client device. After the media item has finished playing, the next media item from the playlist may stream to the output device. …client device 180 may be any device capable of wirelessly connecting with source device 120 and streaming media from media sharing application 128 of source device 120. Sink device 160 may receive audio and video data from source device 120 via WIFI, for example using streaming protocols, such as RTSP and/or RTP). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Karaoguz with teaching of Sheth to provide the method for streaming content of media items by establishing communication session. The enhanced method can transmit the media items efficiently to wireless client computing device using media sharing application with high quality without the interruption, where the combination of elements according to known methods would yield a predictable result (Sheth, see paragraph [0093]). 

With respect to claims 22 and 32, Karaoguz-Sheth teaches the method, wherein the client device is a mobile communication device or tablet computer (Karaoguz, see column 5 lines 32-37 & 49-60, The PC's 101 and 105 may comprise, for example, desktop PC's, notebook PC's, PDA's, or any computing device).

With respect to claims 23 and 33, Karaoguz-Sheth teaches the method, wherein the Internet connected display device is a television (Karaoguz, see column 6 lines 4-16, a source device (e.g., a PC or an MPS) on a media exchange network may have knowledge of the device capabilities of an end-user or a destination device (e.g., a PC or an MPS) and may ensure that the digital parameters of media content sent from the source device to the end-user are consistent with the device capabilities of the end-user. For example, an MPS of a first end-user on a media exchange network may include a high definition television (HDTV) display capability. An MPS of a second end-user on the media exchange network may include a standard TV display capability. A PC of a third end-user on the media exchange network may include an SVGA PC monitor display capability).

With respect to claims 24 and 34, Karaoguz-Sheth teaches the method, wherein the multi-media item is selected at the client device via the user interface (Karaoguz, see FIG. 5 and column 9 line 60-67 - column 10 line 1-4, a third-party media exchange over a media exchange network 500 in accordance with an embodiment of the present invention. In step 1, a PC-initiated (i.e. client device)third-party request is made by a first party 501 via an Internet-based media exchange network 500 using a TV channel guide look-and-feel user interface 502 on a PC 503. In step 2, an anonymous delivery of the requested third-party channel 504 is made to a second party 505 via the Internet-based media exchange network 500. In step 3, the second party 505 accesses the third-party channel 504 using a TV channel guide look-and-feel user interface 506 on a TV screen 507 that is integrated into an MPS 508).

With respect to claims 26 and 36, Karaoguz-Sheth teaches the method, further comprising:
receiving, by the one or more servers, responsive to presentation of the multi-media item on the Internet connected display device a request from the client device to control presentation of the multi-media item on the Internet connected display device(Karaoguz, see Col. 8, lines 3-14, In an embodiment of the present invention, a media exchange network is provided that enables many types of digital media, data, and/or services to be stored, indexed, viewed, searched for, pushed from one user to another, and requested by users,… The media exchange network also allows a user to construct personal media channels that comprise personal digital media (e.g., captured digital pictures, digital video, digital audio, etc. (i.e., equivalent to streaming a multi- media item)), request that third-party media channels be constructed from third-party digital media, and access the media channels pushed to the user by other users on the media exchange network); and
transmitting, by the one or more servers, an instruction to the Internet connected display device responsive to the request to control the presentation of the multi-media item (Karaoguz, see col 8 lines 3-14, a media exchange network is provided that enables many types of digital media, data, and/or services to be stored, indexed, viewed, searched for, pushed from one user to another, and requested by users, via a TV channel guide look-and-feel user interface. The media exchange network also allows a user to construct personal media channels that comprise personal digital media (e.g., captured digital pictures, digital video, digital audio, etc.), request that third-party media channels be constructed from third-party digital media, and access the media channels pushed to the user by other users on the media exchange network. Also, see Col. 7, lines 17-21, a meta file may be associated and transferred with the media content in a channel. The Meta file may include, for example, a pointer or an address that indicates where on the media exchange network a high quality version of the media content may be obtained).

With respect to claims 27 and 37, Karaoguz-Sheth teaches the method, further comprising: selecting, by the one or more servers, one or more third-party content items for delivery to the Internet connected display device(Karaoguz, see FIG. 5 and column 9 line 60-67 - column 10 line 1-4, a third-party media exchange over a media exchange network 500 in accordance with an embodiment of the present invention. In step 1, a PC-initiated third-party request is made by a first party 501 via an Internet-based media exchange network 500 using a TV channel guide look-and-feel user interface 502 on a PC 503. In step 2, an anonymous delivery of the requested third-party channel 504 is made to a second party 505 via the Internet-based media exchange network 500. In step 3, the second party 505 accesses the third-party channel 504 using a TV channel guide look-and-feel user interface 506 on a TV screen 507 that is integrated into an MPS 508. Column 8 lines 3-20, further discloses a media exchange network is provided that enables many types of digital media, data, and/or services to be stored, indexed, viewed, searched for, pushed from one user to another, and requested by users, via a TV channel guide look-and-feel user interface. The media exchange network also allows a user to construct personal media channels that comprise personal digital media (e.g., captured digital pictures, digital video, digital audio, etc.), request that third-party media channels be constructed from third-party digital media, and access the media channels pushed to the user by other users on the media exchange network); and
transmitting, by the one or more servers, the one or more third-party content items to the Internet connected display device via the communication session established between the one or more servers and the Internet connected display device(Karaoguz, see col 8 lines 3-14, a media exchange network is provided that enables many types of digital media, data, and/or services to be stored, indexed, viewed, searched for, pushed from one user to another, and requested by users, via a TV channel guide look-and-feel user interface. The media exchange network also allows a user to construct personal media channels that comprise personal digital media (e.g., captured digital pictures, digital video, digital audio, etc.), request that third-party media channels be constructed from third-party digital media, and access the media channels pushed to the user by other users on the media exchange network. Also, see Col. 7, lines 17-21, a meta file may be associated and transferred with the media content in a channel. The Meta file may include, for example, a pointer or an address that indicates where on the media exchange network a high quality version of the media content may be obtained).
 
With respect to claims 28 and 38, Karaoguz-Sheth teaches the method, further comprising:
identifying, by the one or more servers, using the request, profile information associated with the client device based on a device identifier of the client device or account information associated with the client device, the profile information used to identify content relevant to the client device(Karaoguz, see column 6 lines 17-23, method 200 that adapts digital media parameters based on end-user media consumption capabilities on the media exchange network 100 according to the present invention. In step 201, an end-user device on a media exchange network updates a device capability profile within the end-user device on a media exchange network. In step 202, the end-user device sends the device capability profile to a media source device on the media exchange network. Also, see Column 7, lines 48-56, whenever an end-user changes a device (e.g., a PC, an MPS or an MP) on the media exchange network, the end-user may manually update a corresponding device capability profile or the device capability profile may be automatically updated once the device is connected to the media exchange network. The updated device capability profile may then be manually or automatically sent to other users on the media exchange network such as, for example, friends and family members. …media parameter adaptation of files of media content may be performed by a media exchange server on the media exchange network), 
the one or more third-party content items selected using the profile information(Karaoguz, see Column 7, lines 2-21, whenever an end-user changes a device (e.g., a PC, an MPS or an MP) on the media exchange network, the end-user may manually update a corresponding device capability profile or the device capability profile may be automatically updated once the device is connected to the media exchange network. Even though an end-user may have higher quality device capability, his device capability profile may indicate to only push media content of a lower quality to the end-user... Col 8 lines 3-14, further discloses  a media exchange network is provided that enables many types of digital media, data, and/or services to be stored, indexed, viewed, searched for, pushed from one user to another, and requested by users, via a TV channel guide look-and-feel user interface. The media exchange network also allows a user to construct personal media channels that comprise personal digital media (e.g., captured digital pictures, digital video, digital audio, etc.), request that third-party media channels be constructed from third-party digital media, and access the media channels pushed to the user by other users on the media exchange network).

With respect to claims 29 and 39, Karaoguz-Sheth teaches the method, wherein at least one of the multi-media item or the one or more third-party content items include an audio content item (Karaoguz, see col 8 lines 8-14 The media exchange network also allows a user to construct personal media channels that comprise personal digital media (e.g., captured digital pictures, digital video, digital audio, etc. (i.e. equivalent to audio content item)), request that third-party media channels be constructed from third-party digital media, and access the media channels pushed to the user by other users on the media exchange network. Also, see col 9 lines 40-46).

With respect to claims 30 and 40, Karaoguz-Sheth teaches the method, wherein a first display of the Internet connected display device has a higher resolution compared to a resolution of a second display of the client device(Karaoguz, see col 5 lines 32-38 & 49-61, The PC 101 and/or the PC 105 may include, for example, a PC monitor for viewing and interacting with various user interfaces, media, data, and services that are available on the media exchange network using, … The media peripherals 103 and 107 of the media exchange network 100 may include, for example, a digital camera, a digital camcorder, an MP3 player, a home juke-box system, a personal digital assistant (PDA), a multi-media gateway device, and various home appliances. End-user devices (e.g., a PDA, an MPS with a TV display, a PC with a monitor, etc.) have different capabilities based on certain digital media parameters such as, for example, display resolution, display size, and display color that affect image quality. Media content transferred across a media exchange network may include, for example, images and video having different digital media parameters that support different levels of image and display quality).

Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz et al,   (US 8028093 hereinafter Karaouguz) in view of Sheth et al. (US20130238702 hereinafter Sheth) further in view of Krig et al. (US 20140085179 hereinafter Krig).


With respect to claims 25 and 35, Karaoguz-Sheth teaches the method, yet fails to specifically disclose wherein the local area network includes WiFi or near field communication (NFC).
However, Krig discloses wherein the local area network includes WiFi (Krig, see paragraph [0024] the communication circuit 206 of the interactive digital sign 102 may be embodied as any communication circuit, device, or collection thereof, capable of enabling communications between the interactive digital sign 102 and the mobile communication device 104 and/or other remote devices. The communication circuit 206 may be configured to use any one or more communication technology (e.g., wireless or wired communications) and associated protocols (e.g., Ethernet, Bluetooth.RTM., Wi-Fi. RTM., WiMAX, etc.) to effect such communication. FIG. 13 and paragraph [0065] further discloses  an interactive digital sign 102 is detected by the mobile communication device 104 in block 1304, the method 1300 advances to block 1306. In block 1306, the mobile communication device 104 establishes a bi-directional wireless communication link with the detected interactive digital sign 102. Block 1028 of method 1000, the bi-directional wireless communication link may be embodied as an ad-hoc communication link, a point-to-point communication link, a communication network link, and/or other wireless communication link that facilitates bi-directional communication between the mobile communication device 104 and the interactive digital sign 102) or near field communication (NFC).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Karaoguz-Sheth with teaching of Krig to provide WiFi network that enables the connection between two or more devices wirelessly for data sharing purposes. Thus, it is simple and cost effective way to connect with wifi router or with other wifi devices wirelessly without the need of wires, where the combination of elements according to known methods would yield a predictable result (Krig, see paragraphs [0021-0024]).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



06/09/2022

/ELIZABETH KASSA/Examiner, Art Unit 2457     
/YVES DALENCOURT/Primary Examiner, Art Unit 2457